Per Curiam. Jeff Brown has appealed from an order denying relief under a Rule 37 petition. The petition contains an allegation that his plea of guilty to a charge of first degree murder was not knowingly and intelligently made and his testimony at a hearing on the petition supports that assertion. However, the record does not contain the transcript of the hearing wherein appellant’s guilty plea was taken.  Pursuant to Rule 6(e) of the Arkansas Rules of Appellate Procedure we direct the issuance of a writ of certiorari to the Court Reporter of the Clark County Circuit Court to send up the transcript of those proceedings within thirty days. It is so ordered. Hickman, J., not participating.